     Case: 1:20-cv-04217 Document #: 19 Filed: 08/03/20 Page 1 of 10 PageID #:1224




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


UNIVERSAL MUSIC GmbH d/b/a BRAVADO,

       Plaintiff,
                                                      Case No.: 20-cv-4217
v.
                                                      Judge: John Z. Lee
BELLA STORE NO. 1 et al.,

       Defendants.


                PLAINTIFF’S MEMORANDUM IN SUPPORT OF JOINDER

        At least the following twelve Defendants [No. 13 chenqiong 929, No. 14 five A, No. 15

FOR AMAZING, No. 45 bright month, No. 46 gddshwetg9845, No. 47 yangjianghua815, No. 79

dgsjtn, No. 86 fczxdw Friday, No. 98 henghenghahashenghuo, No. 100 huangjinping888666, No.

164 wenjiao666 and No. 186 zhoumaomao fashion] listed in Plaintiff’s Amended Complaint filed

on July 17, 2020 are properly joined as Defendants in this matter. [Docket No. 8].

        Federal Rule of Civil Procedure 20(a)(2)(A)-(B) states that parties may be joined in one

 action as defendants if “(A) any right to relief is asserted against them jointly, severally, or in the

 alternative with respect to or arising out of the same transaction, occurrence, or series of

 transactions or occurrences; and (B) any question of law or fact common to all defendants will

 arise in the action.” (F.R.C.P. 20(a)).

        Courts in this District have found joinder of defendants in factually similar cases proper.

 For example, Judge Lefkow found joinder proper in Too Faced Cosmetics, LLC v. Operators of

 KTKT Store, et al., No. 19-cv-07762 (N.D. Ill. Nov. 25, 2019) (see Dkt. Nos. 22, 27 and 30) and
   Case: 1:20-cv-04217 Document #: 19 Filed: 08/03/20 Page 2 of 10 PageID #:1225




Gold’s Gym Licensing LLC v. Operators of dropshipping fastship Store, et al., No. 19-cv-07446

(N.D. Ill. Nov. 11, 2019) (see Dkt. Nos. 32, 38 and 43).

        The leading case interpreting Fed. R. Civ. P. 20, Mosely v. General Motors Corp., held

that “all ‘logically related’ events entitling a person to institute a legal action against another

generally are regarded as comprising a transaction or occurrence. The analogous interpretation of

the terns as used in Rule 20 would permit all reasonably related claims for relief by or against

different parties to be tried in a single proceeding.” Mosely v. General Motors Corp., 497 F.2d

1330, 1333 (8th Cir. 1974) (citations omitted) (emphasis added); see also, United States v.

Mississippi, 380 U.S. 128, 142 (1965) (joinder proper even though defendants were independent

actors, because defendants’ actions were part of same series of transactions or occurrences); Civil

Aeronautics Bd. v. Carefree Travel, Inc., 513 F.2d 375, 384 (2d Cir. 1975) (joinder proper when

“operative facts are related even if the same transaction is not involved”); City of New York v.

Joseph L. Balkan, Inc., 656 F. Supp. 536, 549 (E.D.N.Y. 1987) (allowing joinder for a “series of

occurrence of similar types and with similar purposes”).

        As such, joinder of the Defendants in this case is permitted by Fed. R. Civ. P. 20,

particularly at this stage of the proceeding.

        In the present case, all twelve Defendants have been accused of the same illegal acts of

selling counterfeit trademarked Volbeat products in a series of transactions and occurrences as

described in Plaintiff’s Amended Complaint. Moreover, there are common questions of law and

fact related to the twelve named Defendants.

        By examining the store fronts of the Defendants listed below, this Court can determine

that they all share nearly identical webpage design, provide similar descriptions of the products

being sold and are selling identical counterfeit goods. Even the models displaying the t-shirts



                                                   2
   Case: 1:20-cv-04217 Document #: 19 Filed: 08/03/20 Page 3 of 10 PageID #:1226




overlap. The only differentiating factor between the storefronts is their name. Furthermore, the

prices for the products are substantially the same. (See below and Exhibit 2 to the Declaration of

Anna Reiter [Dkt. Nos. 11-13]).



No. 13 chenqiong929




No. 14 FiveA




                                                3
   Case: 1:20-cv-04217 Document #: 19 Filed: 08/03/20 Page 4 of 10 PageID #:1227




No. 15 FOR AMAZING




No. 45 brightmonth




                                        4
   Case: 1:20-cv-04217 Document #: 19 Filed: 08/03/20 Page 5 of 10 PageID #:1228




No. 46 gddshwetg9845




No. 47 yangjianghua815



                                        5
   Case: 1:20-cv-04217 Document #: 19 Filed: 08/03/20 Page 6 of 10 PageID #:1229




No. 79 dgsjtn




No. 86 fczxdw Friday

                                        6
   Case: 1:20-cv-04217 Document #: 19 Filed: 08/03/20 Page 7 of 10 PageID #:1230




No. 98 henghenghahashenghuo




No. 100 huangjinping888666


                                        7
   Case: 1:20-cv-04217 Document #: 19 Filed: 08/03/20 Page 8 of 10 PageID #:1231




No. 164 wenjiao666




No. 186 zhoumaomao fashion


                                        8
   Case: 1:20-cv-04217 Document #: 19 Filed: 08/03/20 Page 9 of 10 PageID #:1232




       In conclusion, since the Defendants storefronts are strikingly similar, the models

displaying the products are substantially the same, are selling the same products and use similar

ad copy to promote the same products, joinder of the Defendants at this stage of the case is

appropriate.

                                     Respectfully submitted,
Dated: August 3, 2020
                                     By:    s/Michael A. Hierl             _
                                            Michael A. Hierl (Bar No. 3128021)
                                            William B. Kalbac (Bar No. 6301771)
                                            Hughes Socol Piers Resnick & Dym, Ltd.
                                            Three First National Plaza
                                            70 W. Madison Street, Suite 4000
                                            Chicago, Illinois 60602
                                            (312) 580-0100 Telephone
                                            (312) 580-1994 Facsimile
                                            mhierl@hsplegal.com

                                            Attorneys for Plaintiff
                                            UNIVERSAL MUSIC GmbH d/b/a BRAVADO




                                               9
  Case: 1:20-cv-04217 Document #: 19 Filed: 08/03/20 Page 10 of 10 PageID #:1233




                               CERTIFICATE OF SERVICE

       The undersigned attorney hereby certifies that a true and correct copy of the foregoing

Plaintiff’s Memorandum in Support of Joinder was filed electronically with the Clerk of the

Court and served on all counsel of record and interested parties via the CM/ECF system on

August 3, 2020.


                                                     s/Michael A. Hierl




                                               10
